Citation Nr: 1134060	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1962 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2010; a transcript of that hearing is associated with the claims file.  While he requested a hearing before a Veterans Law Judge in his substantive appeal, he withdrew that request in July 2010 correspondence.

This case was initially before the Board in August 2010.  At that time, a previously denied claim of service connection for a psychiatric disorder, including PTSD, was reopened.  Accordingly, the Board has recharacterized the issue on appeal in order to comport with its August 2010 decision.  

In its August 2010 decision, the Board further found that additional development of the claim was necessary, and thus a remand was ordered.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

In August 2010, the Board instructed that the Veteran be afforded a VA psychiatric examination.  This was accomplished in February 2011.  In that February 2011 VA examination, the Veteran was diagnosed with psychosis, not otherwise specified.  The examiner specifically found that the Veteran's symptoms did not warrant a diagnosis of PTSD.  However, the examiner failed to offer any opinion as to whether the psychosis is at least as likely as not related to the Veteran's service.

The Board notes that in its August 2010 remand instruction, such an opinion as to relationship to service for any diagnosed psychiatric disorder was requested.  In light of this lack of an opinion as to the diagnosed psychosis, the February 2010 examination must be deemed inadequate.  Thus, additional development is required in order to assure proper compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, additional evidence was submitted to the Board in August 2011.  Such should be considered by the RO when readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Boston or Worcester, Massachusetts VA Medical Centers, or any other VA medical facility that may have treated the Veteran since September 2010 and associate those documents with the claims file.

2.  Arrange for the February 2011 VA examiner to review the claims file, her February 2011 VA examination report, and THIS REMAND ORDER in order to render an addendum to that report regarding the following:

Whether the Veteran's currently-diagnosed psychosis, not otherwise specified, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service or was manifested during service or within one year following discharge.  

The examiner must discuss the private treatment records relating to the November 1984 police altercation and resulting cognitive impairment with emotional problems.  The examiner should also discuss the July 1963 service treatment record which demonstrated the Veteran reported being "in a daze" at that time.  Specifically as to the July 1963 record, the examiner should state whether the symptoms indicated at that time at least as likely as not represent early manifestations of the now-diagnosed psychosis.

The examiner is further instructed to provide a clear rationale for any opinion expressed.  If the examiner opines that the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (i.e., why is the causation unknowable?) must be provided.

If the February 2011 VA examiner is unavailable, another examiner of similar qualifications may opine as to the above.  If the February 2011 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the question posed above.

3.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



